Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tony E. Chambers appeals the district court’s order granting summary judgment to the Defendant in Chambers’ employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Chambers v. N.C. Dep’t of Juvenile Justice & Delinquency Prevention, No. 1:10-cv-00315-CCE-LPA (M.D.N.C. Sept. 27, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this Court and argument would not aid the decisional process.

AFFIRMED.